DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-7, 12-15, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (EP 3372384).
Lee et al disclose a method of forming a three-dimensional object by forming a layer of powder particles capable of undergoing polymerization ( paragraphs 0053-0054), applying a photocurable liquid selectively to the powder layer by spraying using an inkjet nozzle (paragraph 0058), curing the liquid (paragraph 0059), repeating the above steps, and heating to polymerize the powder (paragraphs 0067 and 0071).
As to claim 2, the article is separated from the build plate prior to heating (curing the powder, paragraph 0067), in doing so the powder to which no liquid is applied would be removed.
As to claim 3, the powder layer has a thickness of 10-500 um (paragraph 0054) and particle size of 5-250um (paragraph 0046).
As to claims 4-6, the powder can have hydroxyl groups, epoxy groups, acrylic groups, and imide groups (paragraphs 0024 and 0032; Example 3). Bisphenol A is mentioned.
As to claims 7 and 15, an initiator is included (photoinitiator, paragraph 0065).
As to claims 12-14, the heating is performed at 250-400°C, in a stepwise manner (paragraphs0070-0073). The last sentence of paragraph 0071 indicates 7stages, with of increases of 25°C, each lasting one hour.
As to claims 17 and 19, the apparatus includes a powder supply part, inkjet print head, radiation source, heating part and computer control part (paragraphs 0052, 0054, 0058, 0059, and 0067-0068).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8-11, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (WO 3372384) in view of Wang et al (2015/0259548).
Lee et al is described above.
With respect to claim 18, it would have been obvious to one of ordinary skill in the art to include a leveling part for the photocurable material because such a part is used in the art as evidenced by Wang et al (paragraph 0068) which show leveling (planarization) of photocurable liquid after application to the build.
With respect to claim 16, it would have been obvious to one of ordinary skill in the art to include a colorant in the photocurable material because colorants are used in photocurable liquids (inks) to make objects of various colors as evidenced by Wang et al (paragraph 0023).
Wang et al also teaches the addition of auxiliary agents such as stabilizers and anti-oxidants (paragraph 0047).
As to claims 8-11, use of catalysts, initiators, and/or accelerators are well known in additive manufacturing inks (photocurable liquids). The specific type of catalyst, initiator or accelerator would have been obvious to one of ordinary skill in the art based on the type of material that is being polymerized.

Response to Amendment
Applicant's arguments filed September 15, 2022 have been fully considered but they are not persuasive. Applicant’s argument is that the claims are allowable because Lee  does not disclose that the photo-curable material and the thermosetting powder are polymerized at different stages.  This argument is not commensurate in scope with the claim because while applicant may intend that the cure (referred to as Operation 1) only cure the photocurable material and heating (referred to as Operation 2) only polymerize the powder, the claim is not so limited.  Therefore, Operation 1 and Operation 2 of Lee that cure and polymerize the photocurable material and powder in both meet the limitations of the claims.
The rejection with respect to Haidet is withdrawn as it does not indicate the powder is polymerized in Operation 2.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/MARY LYNN F THEISEN/            Primary Examiner, Art Unit 1754